COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In re David A. Chaumette

Appellate case number:       01-13-00957-CV

Trial court case number:     64769

Trial court:                 23rd District Court of Brazoria County, Texas

        On November 6, 2013, relator, David A. Chaumette, filed a petition for a writ of habeas
corpus. Relator’s petition fails to include a certification in compliance with Texas Rule of
Appellate Procedure 52.3(j). Accordingly, if relator desires to proceed with his original
proceeding, relator must file a proper certification within 10 days of this order. If a proper
certification is not filed, relator’s petition for writ of habeas corpus will be denied.
       It is so ORDERED.


Judge’s signature: /s/ Laura C. Higley
                    Acting individually    Acting for the Court


Date: November 8, 2013